Citation Nr: 0843416	
Decision Date: 12/17/08    Archive Date: 12/23/08

DOCKET NO.  06-02 319	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to a disability rating in excess of 20 
percent for low back pain, paravertebral myositis.

2.  Entitlement to an initial compensable disability rating 
for a right inguinal hernia.

3.  Entitlement to a disability rating in excess of 10 
percent for left ankle sprain.

4.  Entitlement to a disability rating in excess of 10 
percent for status post right ankle sprain.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

M. Harrigan, Associate Counsel


INTRODUCTION

The appellant served on active duty from July 1991 to January 
1995 and from October 2003 to July 2004.

This matter comes before the Board of Veterans' Appeals 
(Board) from rating decisions by the Department of Veterans 
Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico.  
In January 2005, the RO, inter alia, increased the veteran's 
disability rating for low back pain, paravertebral myositis, 
to 20 percent, granted service connection for right inguinal 
hernia at a noncompensable disability rating, and continued 
noncompensable disability ratings for left ankle sprain and 
status post right ankle sprain.  In a December 2005 rating 
decision, issued in January 2006, the RO increased the 
veteran's disability ratings for his left and right ankle 
disabilities to 10 percent each.  As these ratings do not 
represent the highest possible benefit, these issues remain 
in appellate status.  AB v. Brown, 6 Vet. App. 35, 38 (1993).

The appeal is REMANDED to the Agency of Original Jurisdiction 
(AOJ) via the Appeals Management Center (AMC), in Washington, 
DC.  VA will notify the appellant if further action is 
required.


REMAND

As an initial matter, in terms of the veteran's claim for an 
increased rating for his bilateral ankle disorders, for an 
increased-compensation claim, section § 5103(a) requires, at 
a minimum, that the Secretary notify the claimant that, to 
substantiate a claim, the claimant must provide, or ask the 
Secretary to obtain, medical or lay evidence demonstrating a 
worsening or increase in severity of the disability and the 
effect that worsening has on the claimant's employment and 
daily life.  Further, if the Diagnostic Code under which the 
claimant is rated contains criteria necessary for entitlement 
to a higher disability rating that would not be satisfied by 
the claimant demonstrating a noticeable worsening or increase 
in severity of the disability and the effect that worsening 
has on the claimant's employment and daily life (such as a 
specific measurement or test result), the Secretary must 
provide at least general notice of that requirement to the 
claimant.  Additionally, the claimant must be notified that, 
should an increase in disability be found, a disability 
rating will be determined by applying relevant Diagnostic 
Codes, which typically provide for a range in severity of a 
particular disability from noncompensable to as much as 100 
percent (depending on the disability involved), based on the 
nature of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  Vazquez-
Flores v. Peake, 22 Vet. App. 37 (2008). 

The duty to assist includes providing a VA medical 
examination or a medical opinion when necessary for an 
adequate determination.  See Duenas v. Principi, 18 Vet. App. 
512 (2004).  It appears from the record that the veteran has 
been undergoing treatment for his service-connected back, 
right and left ankle disabilities and hiatal hernia.  On 
remand, these records should be obtained.  The most recent 
examination reports in the claims file are from April 2005.  
The veteran has indicated that his disabilities have gotten 
worse since these examinations.  In the interest of 
fulfilling the duty to assist, the veteran should be afforded 
VA examinations to ascertain the current nature and extent of 
severity of his service-connected disabilities. 

Accordingly, the case is REMANDED for the following action:

1.  The AOJ must send the appellant a 
corrective notice, that explains (1) that 
he can submit medical or lay evidence 
demonstrating a worsening or increase in 
severity of the disability and the effect 
that worsening has on the claimant's 
employment and daily life, (2) generally, 
the criteria necessary for entitlement to 
a higher disability rating, (3) that, 
should an increase in disability be 
found, a disability rating will be 
determined by applying relevant 
Diagnostic Codes, which typically provide 
for a range in severity of a particular 
disability from noncompensable to as much 
as 100 percent (depending on the 
disability involved), based on the nature 
of the symptoms of the condition for 
which disability compensation is being 
sought, their severity and duration, and 
their impact upon employment and daily 
life, and (4) types of medical and lay 
evidence that the claimant may submit (or 
ask the Secretary to obtain) that are 
relevant to establishing entitlement to 
increased compensation-e.g., competent 
lay statements describing symptoms, 
medical and hospitalization.  The claims 
file must include documentation that the 
AOJ has complied with VA's duties to 
notify and assist a claimant.

2.  The AOJ should ask the veteran to 
identify all health care providers that 
have treated him for the service-
connected disabilities at issue.  VA 
should attempt to obtain records from 
each health care provider he identifies 
that might have available records, if not 
already in the claims file.  If records 
are unavailable, please have the health 
care provider so indicate.

3.  The AOJ should make arrangements for 
the veteran to be afforded VA 
examinations, by appropriate specialists, 
to determine the nature and extent of his 
service-connected back, left and right 
ankle and hiatal hernia disabilities.  
All indicated tests or studies deemed 
necessary for an accurate assessment 
should be done.  The claims file, this 
remand and treatment records must be made 
available to the examiners for review of 
the pertinent evidence in connection with 
the examination, and the report should so 
indicate.  

The orthopedic/neurological examiner(s) 
is to assess the nature and severity of 
the veteran's back and left and right 
ankle disabilities in accordance with the 
latest AMIE worksheets for rating 
disorders of the spine and ankles.  The 
examiner should be provided with a copy 
of the rating criteria for disorders of 
the spine and ankles to assist in 
preparing a report addressing the nature 
and extent of the veteran's service-
connected low back pain, paravertebral 
myositis and left and right ankle 
sprains.  In addition, the examiner 
should determine whether the veteran has 
any neurological disorders associated 
with his service-connected low back 
disorder and, if so, the current nature 
and severity of such disorder.

The genitourinary examiner is to assess 
the nature and severity of the veteran's 
inguinal hernia in accordance with the 
latest AMIE worksheets for rating 
disorders of the digestive system.  The 
examiner should be provided with a copy 
of the rating criteria for disorders of 
the digestive system to assist in 
preparing a report addressing the nature 
and extent of the veteran's service-
connected inguinal hernia.

A complete rationale should be provided 
for any opinion given.  If any requested 
medical opinion cannot be given, the 
examiner should state the reason why.

4.  After completion of the above, the 
AOJ should readjudicate the appellant's 
claims.  If any determination remains 
unfavorable to the appellant, he and his 
representative should be provided with a 
supplemental statement of the case and be 
afforded an opportunity to respond before 
the case is returned to the Board for 
further review.  

The purposes of this remand are to comply with due process of 
law and to further develop the appellant's claim.  No action 
by the appellant is required until he receives further 
notice; however, the veteran is advised that failure to 
cooperate by reporting for examinations without good cause 
may result in the denial of his claims.  38 C.F.R. § 3.655 
(2008).  The Board intimates no opinion, either legal or 
factual, as to the ultimate disposition warranted in this 
case, pending completion of the above.  

The appellant and his representative have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).


